IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-10164
                          Conference Calendar
                           __________________


RODNEY GLEN RICE,

                                       Plaintiff-Appellant,

versus

JURADO; STATE OF TEXAS,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:95-CV-245
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rodney Glen Rice, prisoner #669372, appeals the district

court's dismissal, pursuant to 28 U.S.C. § 1915(d), of his 42

U.S.C. § 1983 action against the State of Texas and Jurado, the

prison library supervisor.    Rice contends that Jurado violated

his constitutional right of access to the court by scheduling him

for library usage at times that conflicted partially with Rice's

class and other supervised activities.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-10164
                                  -2-

     We have examined Rice's arguments and the record and find no

error in the reasons adopted by the district court.    Rice v.

Jurado, No. 2:95-CV-245 (N.D. Tex. Jan. 20, 1996).    Rice's appeal

is dismissed as frivolous.    5th Cir. R. 42.2.

     We caution Rice that any additional frivolous appeals filed

by him will invite the imposition of sanctions.   To avoid

sanctions, Rice is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.